Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tim Klintworth on June 15, 2021.

The application has been amended as follows: 

AMENDMENTS TO THE SPECIFICATION
Please amend paragraph [0044] of the specification as follows:

[0044]  FIGS. 3-4 are schematics of example implementations of the muffler 6. The muffler 6 can include double walls 20, e.g., to improve heat related performance of the catalyst 12 and noise performance of the muffler 6. A chamber 22 in front of the catalyst 12 can be sized for better exhaust flow distribution to the catalyst 12. In some embodiments, a catalyst volume is about 0.25 to about 0.75 of a 

AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions, and listings, of claims in the application: 
1.	(Currently Amended) A system, comprising:
an engine including an exhaust valve, an exhaust manifold downstream of the exhaust valve and a muffler downstream of the exhaust manifold; 
a catalyst positioned downstream of the exhaust valve;
a fuel injector; and
a controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a determined period of time;
wherein 
2.	(Original) The system of claim 1, wherein the engine is a four-stroke gasoline engine.
3.	(Original) The system of claim 1, further comprising a portable generator configured to be powered by the engine.
4.	(Original) The system of claim 3, wherein the portable generator includes a frame at least partially supporting the engine and at least one wheel coupled to the frame.

6.	(Previously Presented) The system of claim 3, wherein the engine is between 80 cubic-centimeters and 224 cubic centimeters.
7.	(Previously Presented) The system of claim 3, wherein the engine is between 224 cubic-centimeters and 999 cubic centimeters.
8.	(Previously Presented) The system of claim 3, wherein the engine is less than 80 cubic-centimeters.
9.	(Original) The system of claim 1, wherein the catalyst is positioned in the muffler.
10.	(Original) The system of claim 9, wherein a cross-section of the muffler is oval shaped.
11.	(Canceled)  
12.	(Canceled)  
13.	(Original) The system of claim 1, further including an oxygen sensor positioned upstream of the catalyst.
14.	(Canceled)  
15.	(Canceled)  
16.	(Canceled)  
17.	(Canceled)
18.	(Original) The system of claim 1, wherein the catalyst is one of a plurality of catalysts.
19.	(Canceled)
20.	(Canceled) 
21.	(Previously Presented) The system of claim 1, wherein the determined period of time is on the order of seconds.

23.	(Previously Presented) The system of claim 1, wherein the instructions cause the processor to allow the catalyst to re-oxygenate and control chemical pollutants CO, NOx, and HC present in exhaust from the engine.
24.	(Previously Presented) The system of claim 1, wherein the instructions cause the processor to perform dithering to find a stoichiometric point of the engine.
25.	(Previously Presented) The system of claim 1, wherein the instructions cause the processor to control the rich/lean run of the engine along with the dithering speed and amplitude.
26.	(Previously Presented) The system of claim 1, wherein the muffler comprises double walls.
27.	(Previously Presented) The system of claim 1, further comprising a cylinder head connected to the exhaust manifold and an oxygen sensor positioned upstream of the exhaust manifold in the cylinder head.  
28.	(Canceled)    
29.	(Currently Amended) The system of claim 1 [[28]], wherein the catalyst and the chamber are both disposed in the muffler.
30.	(Canceled)  
31.	(Previously Presented) The system of claim 1, wherein an entrance cone is abutted against an entrance of the catalyst to funnel air to the catalyst.
32.	(Previously Presented) The system of claim 31, wherein the entrance cone and the catalyst are both disposed in the muffler.   

34.	(Canceled)    
35.	(Canceled)      
36.	(Previously Presented)  The system of claim 1, wherein the catalyst includes a rare earth metal that absorbs oxygen and a wash coat to reduce pollutants including hydrocarbons, carbon monoxide, and nitrogen oxide.  

Examiner’s Note
The amendment to the specification to change “swept cylinder volume” to “volume” was made because the chamber does not have a swept cylinder volume.  In light of the specification, it is clear that the volume of the chamber was intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON D SHANSKE/Primary Examiner, Art Unit 3746